Per Curiam.

Under the circumstances shown here, we find no abuse of the trial court’s discretion in refusing defendant’s request for an adjournment. Aside from the fact that defendant had adequate time, prior to the trial date, to implead the proposed third-party defendant, it is admitted that no notification was given to plaintiffs that an adjournment of the trial would be requested. On these facts, to compel plaintiffs to again return to court for the trial of a small claim would tend to defeat the beneficial purpose of the Small Claims Part which is to afford an individual the opportunity to litigate a matter personally with the least possible delay or expense.
The judgment should be affirmed, with $10 costs.
Concur — Hogan, P. J., Glickman and Pittoni, JJ.
Judgment affirmed, etc.